                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


RANDY KIRKMAN,                              )
                                            )
                          Plaintiff,        )
                                            )
                    v.                      )            1:19CV555
                                            )
ANDREW M. SAUL,                             )
Commissioner of Social Security,            )
                                            )
                          Defendant.        )


                   MEMORANDUM OPINION AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        Plaintiff, Randy Kirkman, brought this action pursuant to the

Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Commissioner of Social Security,

denying Plaintiff’s claim for Disability Insurance Benefits (“DIB”)

and Supplemental Security Income (“SSI”).                 (Docket Entry 1.)

Defendant has filed the certified administrative record (Docket

Entries 8, 9 (cited herein as “Tr. __”)), and both parties have

moved for judgment (Docket Entries 12, 15; see also Docket Entry 13

(Plaintiff’s        Memorandum);       Docket    Entry     16        (Defendant’s

Memorandum)).       For the reasons that follow, the Court should enter

judgment for Defendant.

                            I.   PROCEDURAL HISTORY

        Plaintiff applied for DIB and SSI, alleging a disability onset

date of September 30, 2015.          (Tr. 205-11.)1      Upon denial of those



1
    Plaintiff’s application for DIB does not appear in the record.




       Case 1:19-cv-00555-WO-LPA Document 17 Filed 08/31/20 Page 1 of 13
applications initially (Tr. 56-83, 106-10) and on reconsideration

(Tr. 84-103, 116-33), Plaintiff requested a hearing de novo before

an Administrative Law Judge (“ALJ”) (Tr. 134-35).          Plaintiff, his

attorney, and a vocational expert (“VE”) attended the hearing.

(Tr. 28-55.)    The ALJ subsequently ruled that Plaintiff did not

qualify as disabled under the Act.         (Tr. 10-22.)      The Appeals

Council thereafter denied Plaintiff’s request for review (Tr. 1-6,

198-204,     333-40),   thereby   making     the   ALJ’s     ruling     the

Commissioner’s final decision for purposes of judicial review.

     In rendering that disability determination, the ALJ made the

following findings later adopted by the Commissioner:

     1.   [Plaintiff] meets the insured status requirements of
     the . . . Act through December 31, 2021.

     2.    [Plaintiff] has not engaged in substantial gainful
     activity since September 30, 2015, the alleged onset
     date.

     . . .

     3.   [Plaintiff] has the following severe impairments:
     history of throat cancer in remission; depression;
     anxiety.

     . . .

     4.   [Plaintiff] does not have an impairment or
     combination of impairments that meets or medically equals
     the severity of one of the listed impairments in 20 CFR
     Part 404, Subpart P, Appendix 1.

     . . .

     5.   . . . [Plaintiff] has the residual functional
     capacity to perform a range of light work . . . except
     [he] cannot climb ladders, ropes, or scaffolds; must
     avoid concentrated exposure to irritants such as fumes,

                                   2




    Case 1:19-cv-00555-WO-LPA Document 17 Filed 08/31/20 Page 2 of 13
       odors, dusts, gases, and poorly ventilated areas; must
       avoid concentrated exposure to hazardous machinery,
       unprotected heights, and open flames; is limited to jobs
       that do not require frequent verbal communication; can do
       simple, routine, repetitive tasks; can work in a low
       stress job, defined as being free of fast paced
       production requirements, no hazardous conditions, only
       occasional decision making required, and only occasional
       changes in the work setting; can occasionally interact
       with coworkers, supervisors, and the general public.

       . . .

       6.    [Plaintiff] is unable to perform any past relevant
       work.

       . . .

       10. Considering [Plaintiff]’s age, education, work
       experience, and residual functional capacity, there are
       jobs that exist in significant numbers in the national
       economy that [he] can perform.

       . . .

       11. [Plaintiff] has not been under a disability, as
       defined in the . . . Act, from September 30, 2015,
       through the date of this decision.

(Tr.    15-22    (bold   font    and    internal    parenthetical   citations

omitted).)

                                II.    DISCUSSION

       Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                 Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).            However, “the scope

of [the Court’s] review of [such a] decision . . . is extremely

limited.”       Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Plaintiff has not established entitlement to relief under the

extremely limited review standard.

                                         3




       Case 1:19-cv-00555-WO-LPA Document 17 Filed 08/31/20 Page 3 of 13
                        A.    Standard of Review

      “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).                    Instead,

the Court “must uphold the factual findings of the ALJ if they are

supported   by     substantial    evidence     and    were   reached       through

application of the correct legal standard.” Hines, 453 F.3d at 561

(internal brackets and quotation marks omitted).                    “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”            Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 401 (1971)).        “It consists of more than a mere scintilla

of evidence but may be somewhat less than a preponderance.” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (brackets and internal

quotation marks omitted).          “If there is evidence to justify a

refusal to direct a verdict were the case before a jury, then there

is   substantial    evidence.”      Hunter,    993    F.2d   at     34   (internal

quotation marks omitted).

      “In reviewing for substantial evidence, the [C]ourt should not

undertake   to     re-weigh   conflicting     evidence,      make    credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”        Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,   the    responsibility    for     that    decision     falls    on   the


                                      4




     Case 1:19-cv-00555-WO-LPA Document 17 Filed 08/31/20 Page 4 of 13
[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in    any    substantial       gainful   activity   by   reason   of   any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting    42     U.S.C.   §    423(d)(1)(A)).2       “To      regularize    the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . detailed regulations incorporating longstanding medical-

vocational evaluation policies that take into account a claimant’s

age, education, and work experience in addition to [the claimant’s]

medical    condition.”          Id.     “These    regulations     establish    a




2
  The Act “comprises two disability benefits programs. [DIB] provides benefits
to disabled persons who have contributed to the program while employed. [SSI]
provides benefits to indigent disabled persons. The statutory definitions and
the regulations . . . for determining disability governing these two programs
are, in all aspects relevant here, substantively identical.” Craig, 76 F.3d at
589 n.1 (internal citations omitted).

                                         5




     Case 1:19-cv-00555-WO-LPA Document 17 Filed 08/31/20 Page 5 of 13
‘sequential evaluation process’ to determine whether a claimant is

disabled.”    Id.

     This sequential evaluation process (“SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of the Soc. Sec. Admin., 174 F.3d 473, 475

n.2 (4th Cir. 1999).3     A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.       The second step determines if the

claimant is ‘severely’ disabled.         If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

     On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177.    Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,


3
   “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                     6




     Case 1:19-cv-00555-WO-LPA Document 17 Filed 08/31/20 Page 6 of 13
the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”     Id. at 179.4     Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can perform past relevant

work; if so, the claimant does not qualify as disabled.             See id. at

179-80.      However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the claimant’s RFC] and [the

claimant’s] vocational capabilities (age, education, and past work

experience) to adjust to a new job.”             Hall, 658 F.2d at 264-65.

If, at this step, the Commissioner cannot carry its “evidentiary

burden of proving that [the claimant] remains able to work other

jobs    available   in   the   community,”     the   claimant    qualifies    as

disabled.     Hines, 453 F.3d at 567.5



4
   “RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis . . .
[which] means 8 hours a day, for 5 days a week, or an equivalent work schedule”
(internal emphasis and quotation marks omitted)).       The RFC includes both a
“physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658
F.2d at 265. “RFC is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any related symptoms (e.g.,
pain).” Hines, 453 F.3d at 562-63.
5
   A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three in
the claimant’s favor, whereas, on the second path, the claimant must prevail at
steps one, two, four, and five. Some short-hand judicial characterizations of
the SEP appear to gloss over the fact that an adverse finding against a claimant
on step three does not terminate the analysis. See, e.g., Hunter, 993 F.2d at
35 (“If the ALJ finds that a claimant has not satisfied any step of the process,
review does not proceed to the next step.”).

                                       7




       Case 1:19-cv-00555-WO-LPA Document 17 Filed 08/31/20 Page 7 of 13
                           B.    Assignment of Error

     In Plaintiff’s first and only assignment of error, he asserts

that “[t]he     ALJ   erred      by   failing       to   account   for    Plaintiff’s

limitations in [concentration, persistence, or pace (‘CPP’)] in the

RFC assessment.”       (Docket Entry 13 at 4 (bold font and single-

spacing   omitted).)        In    particular,        Plaintiff     maintains   that,

despite finding that Plaintiff’s mental impairments caused moderate

limitation in CPP (id. (citing Tr. 17)), the ALJ “included a social

limitation to occasional contact with others . . . and placed

limitations on stress tolerance and pace” in the RFC, but did not

include   any    restrictions         “to    address      [Plaintiff]’s     admitted

limitations in concentration and persistence” (id. at 5 (citing Tr.

18)). Plaintiff points out that the United States Court of Appeals

for the Fourth Circuit has held that “‘an ALJ does not account for

a claimant’s limitations in [CPP] by restricting the hypothetical

question to simple, routine tasks or unskilled work,’” that “‘the

ability to perform simple tasks differs from the ability to stay on

task,” and that “[o]nly the latter limitation would account for a

claimant’s limitation in [CPP].’”               (Id. (quoting Mascio v. Colvin,

780 F.3d 632,      638   (4th     Cir.      2015)    (internal     quotation   marks

omitted)).)     Plaintiff further notes that the ALJ acknowledged

Plaintiff’s     “ongoing    issues      with     fatigue     and   pain    since   his

radiation treatment and h[is] difficulty completing tasks due to

fatigue interfering with his ability to concentrate and stay


                                            8




    Case 1:19-cv-00555-WO-LPA Document 17 Filed 08/31/20 Page 8 of 13
focused,” but that “[t]he ALJ did not explain why he did not

incorporate work-related limitations for CPP into the RFC.”             (Id.

(citing Tr. 18, 19).) According to Plaintiff, the ALJ’s “error was

particularly harmful given that . . . [t]he VE testified that even

if [Plaintiff] were off task only five percent of the day outside

of the typical, regularly scheduled breaks, then he would be

unemployable in a competitive unskilled setting.”             (Id. at 6

(citing Tr. 53).)   Those contentions fail to warrant relief.

     The Fourth Circuit has indeed held that “the ability to

perform simple tasks differs from the ability to stay on task,” and

that “[o]nly the latter limitation would account for a claimant’s

limitation in [CPP],” Mascio, 780 F.3d at 638.            However, as a

neighboring district court has explained:

     Mascio does not broadly dictate that a claimant’s
     moderate impairment in [CPP] always translates into a
     limitation in the RFC. Rather, Mascio underscores the
     ALJ’s duty to adequately review the evidence and explain
     the decision . . . . An ALJ may account for a claimant’s
     limitation with [CPP] by restricting the claimant to
     simple, routine, unskilled work where the record supports
     this conclusion, either through physician testimony,
     medical source statements, consultative examinations, or
     other evidence that is sufficiently evident to the
     reviewing court.

Jones v. Colvin, No. 7:14CV273, 2015 WL 5056784, at *10-12 (W.D.

Va. Aug. 20, 2015) (magistrate judge’s recommendation adopted by

district judge) (unpublished) (emphasis added).         Here, the ALJ’s

decision provides a sufficient explanation as to why the RFC’s

restrictions to simple, routine, and repetitive tasks (“SRRTs”), as


                                   9




    Case 1:19-cv-00555-WO-LPA Document 17 Filed 08/31/20 Page 9 of 13
well as to a low stress job (which the ALJ defined as precluding

“fast paced production requirements” and “hazardous conditions,”

and    as   involving    “only    occasional     decision   making,”      “only

occasional     changes    in    the   work   setting,”   and     “occasional[]

interact[ion] with coworkers, supervisors, and the general public”)

(Tr. 18) adequately accounted for Plaintiff’s moderate deficit in

CPP.

       First, the ALJ recognized Plaintiff’s subjective complaints

that “he has difficulty completing tasks due to fatigue,” and that

“[h]e has difficulty concentrating and focusing” (Tr. 18; see also

Tr. 34, 48-49), but found that his “statements concerning the

intensity, persistence and limiting effects of th[o]se symptoms

[we]re not entirely consistent with the medical evidence and other

evidence in the record for the reasons explained in th[e] decision”

(Tr. 19).    In support of that finding, the ALJ noted that Plaintiff

“ha[d] minimal mental health treatment” and that his mental health

providers rated Plaintiff’s depression “as moderate.”                   (Tr. 19

(citing Tr. 341-57 (reflecting three visits to Monarch mental

health on Nov. 30, 2015, Dec. 1, 2015, and Feb. 11, 2016)).)

Notably,    Plaintiff     has   not   challenged   the   ALJ’s    analysis    of

Plaintiff’s subjective symptom reporting.            (See Docket Entry 13.)

       Second,   the    ALJ’s   non-production     restriction,    in   and   of

itself, adequately accounts for Plaintiff’s moderate limitation in

CPP.    See Grant v. Colvin, No. 1:15CV515, 2016 WL 4007606, at *9


                                       10




      Case 1:19-cv-00555-WO-LPA Document 17 Filed 08/31/20 Page 10 of 13
(M.D.N.C. July 26, 2016) (unpublished) (finding non-production

restriction “facially addresse[d] moderate . . . limitation in the

claimant’s ability to stay on task” (internal quotation marks

omitted)), recommendation adopted, slip op. (M.D.N.C. Sept. 21,

2016) (Osteen, Jr., C.J.).      Indeed, despite Plaintiff’s argument

that   the   ALJ’s   non-production   restriction   accounts    only     for

Plaintiff’s moderate deficit in pace and does not address his

deficits in concentration or persistence (see Docket Entry 13 at

5), a review of recent decisions from the Fourth Circuit addressing

non-production restrictions in the context of Mascio bolsters the

conclusion that the ALJ’s non-production restriction here properly

accommodates Plaintiff’s moderate limitation in CPP.           As another

judge of this Court recently reasoned:

       In [Perry v. Berryhill, 765 F. App’x 869 (4th Cir.
       2019)], the Fourth Circuit found fault with “the ALJ’s
       reference to a ‘non-production oriented work setting,’”
       as the Fourth Circuit “d[id] not know what the ALJ
       intended when she used that phrase,” making it
       “difficult, if not impossible, to evaluate whether
       restricting [the plaintiff] to a ‘non-production oriented
       work    setting’    properly    accounted    for    [his]
       well-documented limitations in [CPP].”     Perry, 765 F.
       App’x at 872.       In so doing, the Fourth Circuit
       specifically distinguished its decision in Sizemore v.
       Berryhill, 878 F.2d 72 (4th Cir. 2017), where it “found
       that an ALJ had adequately explained a[n RFC] assessment
       that restricted the claimant, in part, to ‘non-production
       jobs,’” as “the ALJ in Sizemore provided additional
       context, explaining that the claimant could perform work
       only in a ‘low stress’ setting, without any ‘fast-paced
       work’ or ‘public contact,’ to account for moderate
       limitations in [CPP],” which “descriptors helped to
       explain the restriction intended by the ALJ, and allowed
       [the Fourth Circuit] to evaluate whether that restriction


                                   11




    Case 1:19-cv-00555-WO-LPA Document 17 Filed 08/31/20 Page 11 of 13
     adequately accounted for the claimant’s limitations.”
     Perry, 765 F. App’x at 872 n.1.

Ross v. Berryhill, No. 1:17CV1145, 2019 WL 1430129, at *1 (M.D.N.C.

Mar. 29, 2019) (unpublished) (Schroeder, C.J.) (emphasis added);

see also Thomas v. Berryhill, 916 F.3d 307, 312 (4th Cir. 2019)

(finding that ALJ’s preclusion of “work ‘requiring a production

rate or demand pace’” and “‘crisis situations, complex decision

making, or constant changes in a routine setting’” did not suffice

under facts of that case).         As in Ross (and consistent with

Sizemore, as construed in Perry), the ALJ here restricted Plaintiff

to “a low stress job,” which the ALJ further defined as precluding

“fast paced production requirements” and “hazardous conditions,”

along with the further descriptors of “only occasional decision

making,”   “only   occasional   changes   in   the   work   setting,”    and

“occasional[ ] interact[ion] with coworkers, supervisors, and the

public” (Tr. 18).      Those descriptors “help[ ] to explain the

restriction intended by the ALJ, and allow [the Court] to evaluate

whether that restriction adequately accounted for [Plaintiff’s]

limitations,” Perry, 765 F. App’x at 872 n.1.

     In light of the foregoing analysis, Plaintiff has failed to

demonstrate prejudicial error under Mascio and his sole assignment

of error falls short.




                                   12




    Case 1:19-cv-00555-WO-LPA Document 17 Filed 08/31/20 Page 12 of 13
                           III.    CONCLUSION

     Plaintiff has not established an error warranting relief.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Judgment on   the   Pleadings     (Docket   Entry   12)   be   denied,   that

Defendant’s Motion for Judgment on the Pleadings (Docket Entry 15)

be granted, and that this action be dismissed with prejudice.



                                         /s/ L. Patrick Auld
                                           L. Patrick Auld
                                    United States Magistrate Judge


August 31, 2020




                                    13




    Case 1:19-cv-00555-WO-LPA Document 17 Filed 08/31/20 Page 13 of 13
